Case: 16-11359      Document: 00513996365         Page: 1    Date Filed: 05/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 16-11359                              FILED
                                  Summary Calendar                        May 17, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
IRENE TAWIAH DAGHER; JOHN DAGHER,

              Plaintiffs - Appellants

v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
Securitized Asset Backed Receivables L.L.C., Trust 2007-NCI Mortgage
Pass-Through Certificates, Series 2007-NCI; OCWEN FINANCIAL
CORPORATION,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-3575


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants Irene Tawiah Dagher and John Dagher appeal the
district court’s final judgment dismissing their lawsuit against Defendants-
Appellees Deutsche Bank National Trust Company (“Deutsch”) and Ocwen



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11359    Document: 00513996365     Page: 2     Date Filed: 05/17/2017



                                 No. 16-11359
Financial Corporation (“Ocwen”) on summary judgment. In brief, the Daghers
were parties to an Adjustable Rate Balloon Note in the amount of $185,600.00,
secured by a Deed of Trust covering certain real property. Deutsche was the
mortgagee, and Ocwen was the mortgage servicer. The Daghers entered into a
Modification Agreement in 2012 that required them to make a down payment
and monthly payments thereafter. They made the down payment but failed to
make any of the required monthly payments and therefore defaulted.
Defendants-Appellees foreclosed on the property in early 2013.
      The Daghers filed this lawsuit in state court alleging breach of contract,
fraud, and intentional infliction of emotional distress, claiming that
Defendants-Appellees     wrongfully    foreclosed   under     the    Modification
Agreement. Following removal under diversity jurisdiction, Defendants-
Appellants moved for summary judgment, arguing that they possessed the
contractual authority to foreclose and had complied with the applicable law
and contractual provisions in doing so. The district court agreed. In a carefully
written memorandum opinion and order, the court explained why Defendants-
Appellees’ foreclosure was proper under the undisputed facts and applicable
law and, as a result, why all of the Daghers’ claims must fail as a matter of
law. It therefore dismissed the lawsuit with prejudice.
      Based on our review of the summary judgment record, the applicable
law, the district court’s memorandum opinion and order, and the parties’ briefs
on appeal, we conclude the district court correctly dismissed the Daghers’
baseless claims. Accordingly, we affirm, essentially for the reasons set out by
the district court.
      AFFIRMED.




                                       2